COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00450-CR

Eric Bledsoe                           §    From Criminal District Court No. 2

                                       §    of Tarrant County (1325173D)

                                       §    October 29, 2015
v.
                                       §    Opinion by Justice Gabriel

                                       §    Dissent by Justice Dauphinot

The State of Texas                          (p)

                                JUDGMENT

      After considering the record on appeal in this case, we modify the trial

court’s judgment for count one to state that the “Statute for Offense” is

“22.021(a)(2)(B), (f)(1) PC” and to state that the “Offense for which Defendant

Convicted” is “aggravated sexual assault of a child younger than six years of

age.” As modified, we affirm the trial court’s judgment for count one. See Tex.

R. App. P. 43.2(b). We affirm the trial court’s judgment for count two. See Tex.

R. App. P. 43.2(a).

                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel